DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over	Wu et al. (U.S. Patent No. 7,916,212 B2; hereinafter Wu) in view of Chao et al. (U.S. Publication No. 2006/0231750 A1; hereinafter Chao) 
	With respect to claim 1, Wu discloses an image-capturing module, comprising: 	a circuit substrate [130] including a plurality of substrate bond pads [131]; 	an image-capturing chip [10] including a plurality of chip bond pads [11b];	a filter component disposed on the first conductive materials, wherein the filter component includes a light-transmitting body [60] a plurality of conductive structures [30] disposed on the light-transmitting body; 	a plurality of second conductive materials [40] each electrically connected between the corresponding conductive structure and the corresponding substrate bond pads; and 	a lens assembly [110,120] disposed on the circuit substrate so as to correspond to the image-capturing chip (see Figure 2)
	Wu fails to disclose a plurality of first conductive materials respectively disposed on the chip bond pads of the image-capturing chip.	In the same field of endeavor, Chao teaches an image-capturing chip [220] including a plurality of chip bond pads [223]; a plurality of first conductive materials [215] respectively disposed on the chip bond pads of the image-capturing chip; a filter component disposed on the first conductive materials, wherein the filter component includes a light-transmitting body [213] and a plurality of conductive structures [216] disposed on the light-transmitting body and respectively electrically connected to the first conductive materials [215].	The implementation of an alternate connection orientation between the filter and image-capturing chip as taught by Chao allows for multiple sizes of image-capturing chips to be implemented with connections being implemented well outside the image capture region (See Chao Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface and a bottom surface opposite to the top surface, the image-capturing chip is disposed on the top surface of the circuit substrate, and the substrate bond pads are disposed on the top surface of the circuit substrate; wherein each of the first conductive materials is a conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a conductive wire electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Figure 2); wherein each of the conductive structures of the filter component includes a through hole passing through the light-transmitting body and a conductive penetration layer disposed inside the through hole, and the conductive penetration layer has two opposite ends respectively electrically contacting the corresponding first conductive material and the corresponding second conductive material (see Wu Figure 2 and Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region (See Wu Figure 2); wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads; wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 2)
	With respect to claim 3, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface and a bottom surface opposite to the top surface, the image-capturing chip is disposed on the top surface of the circuit substrate, and the substrate bond pads are disposed on the top surface of the circuit substrate (See Wu Figure 2); wherein each of the first conductive materials is a conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure (See Chao Figure 2), and each of the second conductive materials is a conductive wire electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Chao Figure 2 and Wu Figure 2); wherein each of the conductive structures of the filter component includes a through hole passing through the light-transmitting body, a conductive penetration layer disposed inside the through hole, a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive penetration layer is electrically connected between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (see Wu Figure 1 and 2 and Chao Figure 2) ; wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region (See Wu Figure 2); wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads; wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (see Wu Figure 1-2 and Chao Figure 2).
	With respect to claim 4, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface and a bottom surface opposite to the top surface, the image-capturing chip is disposed on the top surface of the circuit substrate, and the substrate bond pads are disposed on the top surface of the circuit substrate; wherein each of the first conductive materials is a conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure (See Wu Figure 2 and Chao Figure 2), and each of the second conductive materials is a conductive wire electrically connected between the corresponding conductive structure and the corresponding substrate bond pad; wherein each of the conductive structures of the filter component includes a conductive side layer exposedly disposed on a lateral side of the light-transmitting body (see Chao Figure 2), a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive side layer is disposed between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (See Wu Figure 2 and Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region; wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads (See Wu Figure 2); wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2).

	With respect to claim 5, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface and a bottom surface opposite to the top surface, the image-capturing chip is disposed on the top surface of the circuit substrate, and the substrate bond pads are disposed on the top surface of the circuit substrate; wherein each of the first conductive materials is a conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a conductive wire electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Wu Figure 1-2 and Chao Figure 2); wherein each of the conductive structures of the filter component includes a half hole disposed on a lateral side of the light-transmitting body, a conductive penetration layer disposed inside the half hole, a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive penetration layer is electrically connected between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (see Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region; wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads (See Wu Figure 2); wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2).
	With respect to claim 6, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface, a bottom surface opposite to the top surface, and a through opening connected between the top surface and the bottom surface (see Wu Column 2, lines 30-49), the substrate bond pads are disposed on the bottom surface of the circuit substrate, and the second conductive materials are respectively disposed on the substrate bond pads; wherein each of the first conductive materials is a first conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a second conductive body electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Wu Figure 1-2 and Chao Figure 2); wherein each of the conductive structures of the filter component includes a through hole passing through the light-transmitting body and a conductive penetration layer disposed inside the through hole, and the conductive penetration layer has two opposite ends respectively electrically contacting the corresponding first conductive material and the corresponding second conductive material (See Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region; wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads (See Wu Figure 2); wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2).
	With respect to claim 7, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface, a bottom surface opposite to the top surface, and a through opening connected between the top surface and the bottom surface (see Wu Column 2, lines 30-49), the substrate bond pads are disposed on the bottom surface of the circuit substrate, and the second conductive materials are respectively disposed on the substrate bond pads; wherein each of the first conductive materials is a first conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a second conductive body electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Wu Figure 1-2 and Chao Figure 2); wherein each of the conductive structures of the filter component includes a through hole passing through the light-transmitting body, a conductive penetration layer disposed inside the through hole, a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive penetration layer is electrically connected between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (See Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region; wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads (see Wu Figure 2); wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2).
	With respect to claim 8, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface, a bottom surface opposite to the top surface, and a through opening connected between the top surface and the bottom surface (see Wu Column 2, lines 30-49), the substrate bond pads are disposed on the bottom surface of the circuit substrate (See Wu Figure 1-2 and Chao Figure 2), and the second conductive materials are respectively disposed on the substrate bond pads; wherein each of the first conductive materials is a first conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a second conductive body electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Wu Figure 1-2 and Chao Figure 2); wherein each of the conductive structures of the filter component includes a conductive side layer exposedly disposed on a lateral side of the light-transmitting body, a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive side layer is disposed between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (See Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region (See Wu Figure 2); wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads; wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2).
	With respect to claim 9, the combination of Wu and Chao discloses wherein the circuit substrate has a top surface, a bottom surface opposite to the top surface, and a through opening connected between the top surface and the bottom surface (see Wu Column 2, lines 30-49), the substrate bond pads are disposed on the bottom surface of the circuit substrate, and the second conductive materials are respectively disposed on the substrate bond pads (See Wu Figure 1-2 and Chao Figure 2); wherein each of the first conductive materials is a first conductive body electrically connected between the corresponding chip bond pad and the corresponding conductive structure, and each of the second conductive materials is a second conductive body electrically connected between the corresponding conductive structure and the corresponding substrate bond pad (See Wu Figure 1-2 and Chao Figure 2); wherein each of the conductive structures of the filter component includes a half hole disposed on a lateral side of the light-transmitting body, a conductive penetration layer disposed inside the half hole, a conductive bottom layer disposed on a bottom side of the light-transmitting body, and a conductive top layer disposed on a top side of the light-transmitting body, the conductive penetration layer is electrically connected between the conductive bottom layer and the conductive top layer, and the conductive bottom layer and the conductive top layer respectively electrically contact the corresponding first conductive material and the corresponding second conductive material (see Chao Figure 2); wherein the image-capturing chip has an image-sensing region [11a] and a chip pad region, and an unoccupied region is located between the image-sensing region and the chip pad region; wherein the chip bond pads are disposed on the chip pad region, and the image-sensing region is surrounded by the chip pad region, so that the image-sensing region is surrounded by the chip bond pads (See Wu Figure 2); wherein the image-capturing module includes an insulating filling material [20], and the insulating filling material is disposed between the image-capturing chip and the filter component for surrounding the first conductive materials so as to form an enclosed space between the image-capturing chip and the filter component (See Wu Figure 1-2 and Chao Figure 2)
	With respect to claim 10, Wu discloses a portable electronic device using an image-capturing module, wherein the image-capturing module comprises: 	a circuit substrate [130] including a plurality of substrate bond pads [131]; 	an image-capturing chip [10] including a plurality of chip bond pads [11B]; 	a filter component disposed on the first conductive materials, wherein the filter component includes a light-transmitting body [60] and a plurality of conductive structures [30] disposed on the light-transmitting body	a plurality of second conductive materials [40] each electrically connected between the corresponding conductive structure and the corresponding substrate bond pads; and 	a lens assembly [110,120] disposed on the circuit substrate so as to correspond to the image-capturing chip.	Wu fails to disclose 	a plurality of first conductive materials respectively disposed on the chip bond pads of the image-capturing chip and fails to disclose the filter component respectively electrically connected to the first conductive materials.
	In the same field of endeavor, Chao teaches an image-capturing chip [220] including a plurality of chip bond pads [223]; a plurality of first conductive materials [215] respectively disposed on the chip bond pads of the image-capturing chip; a filter component disposed on the first conductive materials, wherein the filter component includes a light-transmitting body [213] and a plurality of conductive structures [216] disposed on the light-transmitting body and respectively electrically connected to the first conductive materials [215].	The implementation of an alternate connection orientation between the filter and image-capturing chip as taught by Chao allows for multiple sizes of image-capturing chips to be implemented with connections being implemented well outside the image capture region (See Chao Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otani et al. (U.S. Publication No. 2016/0191767 A1) discloses an imaging apparatus.
Tsuruoka et al. (U.S. Publication No. 20118/0205858 A1) discloses an imaging apparatus.
Maeda et al. (U.S. Publication No. 2006/0284215 A1) discloses an imaging apparatus
Hogyoku (U.S. Publication No. 20119/0371833 A1) discloses an imaging apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818